DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 09/23/2019.
Claims 1-9 and 11-20 are pending of which claims 1, and 8-9 are independent.
The IDS(s) submitted on 09/23/2019, 02/11/2020, and 09/14/2020 is/are being considered.
			  Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Drawings

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…virtualized infrastructure manager (VIM)…”; “..visiting information manager…”  and “…VNF arrangement controller…” in claim 1.
“…virtualized infrastructure manager (VIM)…”; “..visiting information manager…”  and “…VNF arrangement controller…” in claim 8.
“…virtualized infrastructure manager (VIM)…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US20170063714 A1) in view of Wei et al (US 20190200316A1)
	Regarding claim 1, Xiang discloses a network functions virtualization management and orchestration apparatus (Fig. 1 NFV Management and Orchestration 128 - paragraph 120) comprising: a plurality of virtualized infrastructure managers (VIMs)  (Fig. 1 VIMs 106 - per paragraph 22 VIM 106 controls VNFs and can stop or start it by initiating it) each configured to control start and stop of a virtual network function (VNF)(Fig. 1 VNF 1-3)  in a virtual machine on each of servers connected to a plurality of respective base stations; (Fig. 1 Network hardware 116  and 114 connected to VNF 1-3 via virtualization layer 130 in Fig. 1 and the hardware 116 can be a collection of any network device like a router, access point and server - paragraph 23 )
a VNF arrangement controller  (i.e. Fig. 1 VNG Manager 104 in Fig. 1) part configured to control arrangement of the VNF (i.e. VNF 1 - 3 on servers/systems 140 in Fig 1) providing a service to the terminal, the VIM management information defining, for each VNF, one or more of the VIMs capable of starting the VNF on each of the servers connected to the base stations. (Per paragraph 22 The VNFM entity 104 may communicate with VNF elements 160, 162, and 164 and be responsible for VNF lifecycle management (e.g. instantiation, update, query, scaling, and termination). For example, in one embodiment a VNFM entity 104 may be deployed for each VNF elements)

Wei discloses a visiting information management  (Fig. 9 - Device Location Manager)  configured to manage visiting information of a terminal wirelessly connected to any of the base stations (i.e. gets location info from all over the network meaning different BSs as shown in Fig. 4 and Fig. 9 network slices 910) and based on the visiting information of the terminal the VIM  management information defining VNF.(See passing the location info to a MANO VIM 922 for selecting VNF In Fig. 9 - see also paragraph 134)
	In view of the above, having the apparatus of Xiang and then given the well- established teaching of Wei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Xiang as taught by Wei, since Wei states in paragraph 139 that the modification results in facilitating mobility management cross network slices by providing location management in a common layer to all slices.
	Regarding claim 4, Xiang modified by Wei discloses the  network functions virtualization management and orchestration apparatus according to claim wherein the visiting information management part and the VNF arrangement controller-part are implemented by a VNF manager (VNFM) configured to manage lifecycle of the VNF.  (Xiang per paragraph 22 The VNFM entity 104 may communicate with VNF elements 160, 162, and 164 and be responsible for VNF lifecycle management (e.g. instantiation, update, query, scaling, and termination). For example, in one embodiment a VNFM entity 104 may be deployed for each VNF elements)

Regarding claim 5,  Xiang modified by Wei discloses The network functions virtualization management and orchestration apparatus according to claim 1 wherein the visiting information management part and the VNF arrangement controller-part are implemented by an NFV-orchestrator (NFVO) configured to implement a network service.(See Xiang paragraphs 4 and 5 indicating the NFVO implements Network Services (NS))
Regarding claim 8, Xiang discloses a communication system comprising:
a plurality of base stations; (Fig. 1 Network Hardware 116 can be base stations/access points/routers - paragraph 23)
a plurality of servers connected to the plurality of respective base stations (Fig. 1 elements 170 and 110 are on different systems/servers) ; and
a network functions virtualization management and orchestration apparatus (Fig. 1 NFV Management and Orchestration 128 - paragraph 120) comprising: a plurality of virtualized infrastructure managers (VIMs)  (Fig. 1 VIMs 106 - per paragraph 22 VIM 106 controls VNFs and can stop or start it by initiating it) each configured to control start and stop of a virtual network function (VNF)(Fig. 1 VNF 1-3)  in a virtual machine on each of servers connected to a plurality of respective base stations; (Fig. 1 Network hardware 116  and 114 connected to VNF 1-3 via virtualization layer 130 in Fig. 1 and the hardware 116 can be a collection of any network device like a router, access point and server - paragraph 23 ), wherein

a VNF arrangement controller  (i.e. Fig. 1 VNG Manager 104 in Fig. 1) part configured to control arrangement of the VNF (i.e. VNF 1 - 3 on servers/systems 140 in Fig 1) providing a service to the terminal, the VIM management information defining, for each VNF, one or more of the VIMs capable of starting the VNF on each of the servers connected to the base stations. (Per paragraph 22 The VNFM entity 104 may communicate with VNF elements 160, 162, and 164 and be responsible for VNF lifecycle management (e.g. instantiation, update, query, scaling, and termination). For example, in one embodiment a VNFM entity 104 may be deployed for each VNF elements)
Xiang fails to disclose the network functions virtualization management and orchestration apparatus includes a visiting information management part configured to manage visiting information of a terminal wirelessly connected to any of the base stations and abased on the visiting information of the terminal the VIM  management information defining VNF.
Wei discloses the network functions virtualization management and orchestration apparatus (i.e. Fig. 9 MANO VIM is the network functions virtualization management and orchestration apparatus and is coupled to DLM (Data Location Manager) and can be a part of it ) includes a visiting information management part (i.e. Fig. 9 DLM ) configured to manage visiting information of a terminal wirelessly connected to any of the base stations (i.e. gets location info from all over the network meaning different BSs as shown in Fig. 4 and Fig. 9 network slices 910) and based on the visiting information of the terminal the VIM  management information defining VNF. .(See passing the location info to a MANO VIM 922 for selecting VNF In Fig. 9 - see also paragraph 134)
	In view of the above, having the system of Xiang and then given the well- established teaching of Wei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Xiang as taught by Wei, since Wei states in paragraph 139 that the modification results in facilitating mobility management cross network slices by providing location management in a common layer to all slices.
Regarding claim 9, claim 9 is rejected in the same scope as claim 8.




Allowable Subject Matter
Claims 2, 3, 6, 7, and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474